         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

DAVID DALLAS GEORGE,

            Plaintiff,

v.                                    Case No. 5:16cv254-MW/HTC

CORRECTIONS CORPORATION
OF AMERICA,
Q. CHADWICK and
N, BYRD,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 73, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 74. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. Defendants’ Motion for Summary Judgment,

ECF No. 62, is GRANTED. The Clerk shall enter judgment stating, “Plaintiff’s

claims against Defendants are dismissed with prejudice.” The Clerk shall also close




                                        1
the file.

       SO ORDERED on January 31, 2020.

                                s/Mark E. Walker
                                Chief United States District Judge




                                  2
